Citation Nr: 9908795	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right foot 
disability, including ulcers and osteomyelitis.

2.  Entitlement to service connection for left foot 
disability, including ulcers and osteomyelitis

3.  Entitlement to service connection for chronic lumbosacral 
strain.

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from September 1963 to 
September 1966.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, for additional development.  

A review of the claims file reveals that, as noted on behalf 
of the veteran in February 1999, no action was apparently 
taken as a result of the Board's April 1998 remand.  The 
Board further notes that in an August 1998 letter, the 
veteran requested waiver of a pension overpayment.  The 
record does not reflect that the RO has responded to this 
request. 

Because of the above, additional development in this case is 
required prior to final Board adjudication.  Accordingly, the 
case is again REMANDED to the RO for the following actions:

1.  If it has not already done so, 
the RO should respond appropriately 
to the veteran's August 1998 request 
for waiver of a pension overpayment.

2.  The veteran should be requested 
to provide the names, addresses, and 
approximate dates of treatment for 
any health care providers, including 
VA, who may possess additional 
records pertinent to the issues on 
appeal.  Any health care provider 
identified should be asked for 
copies of the veteran's clinical 
records not currently on file.  Any 
records obtained should be 
associated with the claims folder.  
The veteran should be asked to sign 
any necessary consent forms for 
release of his private medical 
records.

3.  The veteran should be provided 
and requested to complete and return 
a current Application for Increased 
Compensation Based on 
Unemployability, VA Form 21-8940.

4.  After the above, the RO should 
arrange for a VA orthopedic 
examination of the veteran's back 
and right knee by a board certified 
specialist, if available, to 
determine the nature, extent, and 
etiology of any current back or 
right knee disability.  The claims 
file, including a copy of this 
REMAND and the April 1998 REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  All indicated 
studies, including X-rays, should be 
performed.  The examiner should also 
provide an opinion, in light of the 
evidence noted above and the rest of 
the claims file, as to whether it is 
at least as likely as not that any 
current back or right knee 
disability was caused by service 
trauma.  The rationale for all 
opinions expressed should be 
provided.

5.  The RO should also arrange a VA 
examination of the veteran by a 
podiatrist to determine the extent 
and etiology of any current pes 
planus or other foot disability.  
The claims file, including a copy of 
this REMAND and the April 1998 
REMAND, must be made available to 
the examiner for proper review of 
the medical history.  All indicated 
studies should be performed.  The 
examiner should also provide an 
opinion, in light of the examination 
results and the evidence of record, 
as to whether it is at least as 
likely as not that any current foot 
disability is related to service, 
including the pes planus and 
calluses noted in service, a service 
SFW, and/or service Agent Orange 
exposure.  The rationale for all 
opinions expressed should be 
provided.

6.  Thereafter, the RO should 
undertake any other indicated 
development, to include any 
additional examination of service-
connected disability deemed 
warranted, and then readjudicate the 
veteran's claims for service 
connection for lumbosacral strain 
and for bilateral foot disability, 
to include ulcers and osteomyelitis.  
The RO should adjudicate the raised 
issue of entitlement to service 
connection for residuals of a SFW of 
the right knee.  The issue of 
entitlement to a total disability 
rating based on unemployability due 
to service-connected disabilities 
should be readjudicated based on all 
of the veteran's service-connected 
disabilities.

7.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case on all issues 
in appellate status and provide the 
veteran and his representative with 
an appropriate opportunity to 
respond.  The veteran should also be 
informed of the requirements to 
perfect an appeal of any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

- 5 -


